Citation Nr: 1629576	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  16-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating based on right knee limitation of extension prior to October 25, 2014, and a rating in excess of 30 percent from October 25, 2014.

2.  Entitlement to a compensable rating based on right knee instability prior to October 25, 2014, and a rating in excess of 10 percent from October 25, 2014.

3.  Entitlement to a compensable rating based on right knee limitation of flexion prior to October 25, 2014, and a rating in excess of 10 percent from October 25, 2014.

4.  Entitlement to a compensable rating based on a right knee surgical scar. 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2014, the Board remanded this case for further evidentiary development.

The issues of entitlement to increased ratings for right knee scarring, limitation of flexion and extension and instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 25, 2014, the Veteran's right knee was manifested by extension limited to, at least, 20 degrees.

2.  Prior to October 25, 2014, the Veteran's right knee was manifested by flexion limited to, at minimum, 45 degrees.

3.  Prior to October 25, 2014, the Veteran's right knee was productive of at least slight instability.

4.  Prior to October 25, 2014, the Veteran had residuals of a right knee meniscectomy, as well as locking, pain, and effusion into the joint.



CONCLUSIONS OF LAW

1.  Prior to October 25, 2014, the criteria for a rating of at least 30 percent for limitation of extension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5261 (2015).

2.  Prior to October 25, 2014, the criteria for a rating of at least 10 percent for limitation of flexion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2015).

3.  Prior to October 25, 2014, the criteria for a rating of at least 10 percent for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2015).

4.  Prior to October 25, 2014, the criteria for a rating of 20 percent for a meniscal condition are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher ratings for right knee instability, flexion, extension, and scarring.  For the following reasons, the Board finds the Veteran's current ratings should be extended to the beginning of the Veteran's appeal period, and the issues of entitlement to ratings in excess of the Veteran's current ratings should be remanded for further evidentiary development.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the periods under consideration, the Veteran's right knee disability is rated under four different Diagnostic Codes-Diagnostic Code 5003-5261, limitation of extension; Diagnostic Code 5257, instability; Diagnostic Code 5260, limitation of flexion; Diagnostic Code 7805, scarring.  See 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Separate disability ratings may be assigned based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5258, a Veteran is entitled to a 20 percent rating for dislocated or torn cartilage with frequent episodes of joint locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 7805, (analyzed under Diagnostic Code 7804) which provides for scarring, a 10 percent rating is warranted with one or two unstable or painful scars.  A 20 percent rating is warranted with three or four scars that are unstable or painful, and a 30 percent rating is warranted with five or more unstable or painful scars.

A review of the facts reveals the following:

The Veteran first submitted his claim for service connection for a right knee condition stemming from his 1950s military service in October 2008.  At that time, the Veteran submitted several statements indicating he suffered from a right knee condition, as well as medical records demonstrating the Veteran suffered from a right knee condition.  Nonetheless, the Veteran was not afforded a Compensation and Pension (C&P) examination until October 2014, following the Board's remand.

At the October 2014 C&P examination, the Veteran was diagnosed with a right knee patella fracture.  The Veteran explained that he collided with a solider in 1955 and fractured his patella.  One year later, he re-injured his patella during a fall and was treated surgically.  He had suffered sharp pain and endured several surgeries ever since the initial injury.

The Veteran reported that he suffered from flare-ups of pain on a daily basis.  The flare-ups impacted his ability to move, forcing him to sit quietly for up to an hour.  Due to the unexpected nature of his flare-ups, the Veteran used a cane or wheelchair to ambulate, for protection in case of the instability and buckling caused by a flare-up.  Functionally, the Veteran was unable to stand, walk, squat, or sit for any length of time due to his right knee.

The examiner determined the Veteran's flexion ended at 45 degrees, with painful motion indicated at 30 degrees.  His right knee extension measured 15 degrees, with pain.  After repetitive use testing, the Veteran's flexion plateaued at 35 degrees, with extension ending at 20 degrees.  Moreover, the Veteran suffered from additional loss or impairment due to less movement than normal, weakened movement, pain on movement, swelling, and disturbance of locomotion.  Additionally, the Veteran suffered from tenderness and pain to palpation on the joint line and soft tissue of the right knee.

The examiner was unable to test the Veteran's anterior and posterior instability.  The Veteran enjoyed normal right knee medial-lateral stability.

Lastly, the examiner determined the Veteran suffered from a meniscal condition and had undergone a 1986 meniscectomy.  The Veteran suffered from a meniscal tear, frequent episodes of joint locking, pain, and effusion.

Based upon the results of the October 2014 C&P examination, the Veteran was awarded several disability ratings, effective October 2014.  The Veteran persuasively argued that October 2008-the day the Veteran first filed the claim-was the proper effective date for the current ratings.

In May 2015, the Veteran submitted a statement disputing the accuracy of the October 2014 examination, as the examiner had not utilized the proper diagnostic instruments to measure his range of motion, and he had not properly reviewed the Veteran's medical records and diagnostic imaging.

Applying the law to the facts of this case, the Board finds the evidence does not support the Veteran's current staged ratings, as the evidence does not demonstrate distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, with regard to instability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  To find, as the RO did in this case, that the Veteran's symptoms began the day the examiner determined it, would ignore the fact that most medical conditions do not originate the day it is diagnosed by an examiner.  Rather, it is far more likely that the Veteran's conditions began earlier.

At the Veteran's October 2014 C&P examination, the Veteran specifically stated that he had suffered from these symptoms since the initial in-service event, and the Veteran's medical history supports that fact.  The Veteran underwent knee surgeries in the 1950s and 1980s in an attempt to relieve his symptoms.  Moreover, the Veteran's statements concerning his knee pain, explanations of his symptoms and functional loss, are consistent from 2008 until 2016.  See Jandreau, 492 F.3d at 1376 (noting that lay witness was capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Accordingly, the Board finds the Veteran's description of his symptoms and pain probative.

Thus, the Board collapses the staged ratings and finds the Veteran entitled to at least a 10 percent rating under Diagnostic Code 5260; a 30 percent rating under Diagnostic Code 5261; and a 10 percent rating under Diagnostic Code 5257, for the entire period on appeal-from October 2008, the day the Veteran submitted his claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board finds the Veteran entitled to an additional rating of 20 percent under Diagnostic Code 5258, given that the examiner determined the Veteran had undergone a meniscectomy and suffered from joint locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Board finds that in this particular case assignment of an additional rating does not violate the prohibition on pyramiding; these symptoms are not necessarily contemplated by the other assigned diagnostic codes.  

As the Veteran disputed the accuracy of the October 2014 examination, a remand is necessary so that the Veteran might undergo an additional C&P examination.  Thus, the Board will not determine the proper current ratings for the Veteran, and will only opine on the Veteran's disability ratings in the past.


ORDER

Prior to October 25, 2014, a rating of at least 10 percent for right knee extension under Diagnostic Code 5261 is granted.

Prior to October 25, 2014, a rating of at least 30 percent for right knee flexion under Diagnostic Code 5260 is granted.

Prior to October 25, 2014, a rating of at least 10 percent for instability under Diagnostic Code 5257 is granted.

Prior to October 25, 2014, a rating of 20 percent for a meniscus condition under Diagnostic Code 5258 is granted.

REMAND

As discussed above, the Veteran disputes the accuracy the most up-to-date C&P examination.  Thus, an additional examination is required to determine the nature and severity of the Veteran's right knee condition and accompanying scar from the date of his claim in 2008 until present day.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination of his right knee.  The examiner is asked to specifically address the following:

a. Identify and describe all symptoms and manifestations attributable to the service-connected right knee condition.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Indicate whether there are any scars and, if so, if they are unstable or painful  

d. Determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee.  Please estimate whether this has been consistent since 2008 or if it has changed during that time period.

2. The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


